internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index no control no tam-106908-00 cc dom p si b8 district_director taxpayer name taxpayer address taxpayer identification no quarters involved no conference held legend taxpayer issue whether taxpayer can exclude documentation fees from the tax_base when computing the federal luxury excise_tax imposed on the sale of passenger vehicles under sec_4001 of the internal_revenue_code conclusion taxpayer may exclude documentation fees from the tax_base when computing the federal luxury excise_tax imposed on the sale of passenger vehicles under sec_4001 facts taxpayer is an automobile retail dealer that sells and leases passenger automobiles that are subject_to the luxury_tax imposed by sec_4001 in computing its tax_base for purposes of sec_4001 taxpayer excludes documentation fees from its sales_price documentation fees are amounts taxpayer charges its customers to process the customer's motor_vehicle applications with the state the fees are for processing motor_vehicle title plate registration and lien applications with the state and having these documents notarized taxpayer also charges a separate motor_vehicle fee to compensate it for fees paid to the state for the issuance of the registrations plates titles and liens if applicable the services provided for which taxpayer charges documentation fees are optional the customer can elect not to pay those fees and to complete and process the documents itself law and analysis sec_4001 imposes a tax on the first_retail_sale of any passenger_vehicle to the extent the price exceeds the applicable_amount sec_4002 defines the term first_retail_sale to mean the first sale for a purpose other than resale after manufacture production or importation sec_4002 states that except as otherwise provided in the subsection the lease of a vehicle including any renewal or extension of a lease or a subsequent lease of such vehicle by any person shall be considered a sale of such vehicle at retail sec_4002 provides that in determining price for purposes of the sec_4001 tax there shall be included any charge incident to placing the passenger_vehicle in condition ready for use sec_4002 provides that there shall be excluded from the taxable sale price i the amount of tax imposed under sec_4001 and ii if stated as a separate charge the amount of any retail_sales_tax imposed by any state or political_subdivision thereof or the district of columbia whether the liability for such tax is imposed on the vendor or vendee in general the taxable sale price of a vehicle subject_to tax under sec_4001 includes the total consideration paid for the automobile that price includes any charge incident to placing the automobile in condition ready for use the taxable price also includes the cost of any parts or accessories sold on or in connection with the automobile and the cost of any goods or services that the vendee is required to buy in order to purchase the automobile however state motor_vehicle application fees for titling plating registering and licensing which are not required to be paid as a condition of the sale of the vehicle are not included in the taxable sale price similarly taxpayer's documentation fees which are associated with the processing of the motor_vehicle applications are also not in connection with the sale of the vehicle and are not included in the taxable sale price the processing of motor_vehicle applications whether by taxpayer or the purchaser are activities that are subsequent to placing the automobiles in condition ready for use and the fees charged for such services cannot be considered part of the taxable sale price unless there is evidence to show that there has been a reduction of the taxable sale price through the misallocation of the fees for such services caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
